Citation Nr: 1447482	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service connection for posttraumatic stress disorder (PTSD), to include a rating in excess of 10 percent earlier than September 17, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  

This appeal is to the Board of Veterans' Appeals (Board) and is from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran service connection for PTSD and assigned the 30 percent evaluation.  

In a January 2014 rating decision, and during the course of the appeal, the Veteran was granted a 50 percent rating for PTSD from September 17, 2012, with a 30 percent rating continued from August 10, 2004 to September 16, 2012.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and has been appropriately rephrased above.  

In December 2011, the Veteran submitted documents reflecting his desire to pursue a claim for TDIU.  As his intent to pursue a claim for TDIU has been expressed during the pendency of an appeal concerning his claim for an increased rating for PTSD, the Board will find that this has raised a claim for TDIU as an included claim within his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added this issue as an additional matter for current appellate consideration.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

With respect to the increased rating claim, the Board notes that the last VA examination to assess the severity of the Veteran's PTSD was in May 2009.  The Board notes that the Veteran's recent statement maintaining that he is now precluded from working as a result of this disorder clearly reflects an assertion that his disability has worsened since his last VA examination.  Therefore, the Board finds that the increased rating claim should be remanded so that the Veteran can be afforded a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran also maintains that he cannot work due to his service-connected disabilities.  Therefore, the VA examiner is requested to address the functional impairment that results from the Veteran's PTSD. 

Additionally, VA treatment records should be updated.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2014 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  

The examiner should specifically discuss, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional or employment impairment both individually and in conjunction with one another caused by the Veteran's service connected disabilities (PTSD and ischemic heart disease).


3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



